EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter	
	Claims 1-17 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a method for evaluating downhole formation porosity, comprising: determining ratios of neutron count rates and ratios of gamma ray count rates amongst the plurality of the detectors; inputting the ratios of neutron count rates, the ratios of gamma ray count rates, or both to a neural network to obtain one or more formation porosities, wherein each of the plurality of detectors is a dual-function detector configured to detect neutrons and gamma rays from the earth formation, as claimed in combination with the rest of the claim limitations, so as to enable improved real-time formation porosity measurements wherein environmental factors can be automatically corrected during logging operations by using a neural network.  
Claims 2-17 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (US 2011/0224906 A1) discloses a method and apparatus for neutron porosity measurement using a neural network, comprising: a method of estimating formation porosity using a neural network for neutron porosity tools. In the training stage, the near-to-far ratio, environmental variables, such as mineralogy, borehole size, standoff etc., are fed to the inputs and the neural network is trained for obtaining the related true porosity (the output). The trained neural network is implanted into tool's firmware for the real time porosity measurement, accounting for the environmental effects considered during training.
Beekman et al (US 2014/0001350 A1) discloses gas detection and quantifica5tion method using a pulsed neutron logging tool, comprising: ratio of capture count rates of two detectors can be used for a measurement of the neutron porosity and/or HI of the formation, in a fashion similar to the porosity measurement obtained by compensated neutron logging tools, based on the ratio of thermal or epithermal neutron count rates at different detector spacings from the neutron source. Inelastic gamma-rays result from the interaction of fast  neutron (>1 MeV) with material surrounding the tool. The number of inelastic gamma-rays created in the formation is a function of the formation composition and in particular a function of the density of nuclei (atom density) in the formation weighted by their neutron inelastic cross section. In addition, the transport of the gamma rays after their creation is also sensitive to the electron density of the formation. Since the fast neutron slowing down process is a function indicative of HI, the inelastic gamma-ray creation is also a function of HI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884